Citation Nr: 0522967	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
left ankle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
December 1981, and from April 1983 to July 1985.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In July 1997, March 2000, June 2001, and again in August 
2003, the Board remanded this case to the RO for further 
development.  The case was recently returned to the Board for 
appellate consideration.


FINDING OF FACT

The competent and probative medical evidence does not 
associate a current disability of the left ankle to an injury 
during military service on any basis or identify any 
ascertainable residuals of such injury.


CONCLUSION OF LAW

A disability of the left ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish service connection for a disability of the left 
ankle.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 1994 rating decision, August 1994 statement of the 
case, and the January 1997, July 1999, March 2001, March 
2003, and February 2005 supplemental statements of the case 
apprised the veteran of the information and evidence needed 
to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in a February 2004 letter, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  The RO issued additional duty to assist 
correspondence in July 1997 that further emphasized relevant 
evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase for the disability at issue.  
The February 2004 letter specifically informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the February 
2004 letter had a specific reference on page 2 that invited 
him to submit any evidence he possessed that pertained to his 
claim, which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  Moreover, the veteran did not respond to the 
February 2004 letter in the year that elapsed before the RO 
reviewed the matter again and issued the supplemental 
statement of the case in February 2005.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
the disability of the left ankle and nexus opinions.  Thus 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the directive in the remand 
order and the obligations established in the VCAA.  Although 
the representative argued in July 2003 that the VA medical 
opinions did not comply with the remand order, the Board does 
not agree with this argument and will discuss the matter 
further later in this decision. 

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant military and VA clinical 
records are included in the file and a VA examiner reviewed 
the record on two occasions.  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issues on the merits. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
disability of the left ankle.  However, as the discussion 
that follows will explain, he does not satisfy the other 
requirements to prevail in this claim for service connection.  

The record shows that the veteran filed his initial claim for 
service connection of a left ankle disability in early 1993, 
and it was his assertion that he sustained torn ligaments 
playing football in 1980.  At the time he filed this claim, 
he had been previously denied service connection for lumbar 
fracture residuals that were determined not to have been 
incurred in line of duty in a 1984 injury.  The medical 
records from the evaluation he received at that time were 
completely unremarkable with regard to a left ankle 
disability by history or current examination.  

The service medical records do show the veteran's right ankle 
was X-rayed in October 1980 after an injury in football 
practice; the report was read as normal, and he did receive 
follow-up treatment directed to the right ankle only at that 
time.  However, there were clinical record entries that 
referred to a puncture wound of the left ankle in June 1981 
and showed a normal range of motion.  There was a normal 
physical examination in November 1981 and January 1983.  When 
he was treated in July 1983 for an injury of the left ankle, 
assessed as an inversion sprain playing softball, it was 
noted that he had no history of fracture or injury.  He had a 
normal range of motion and the follow-up reports noted a 
resolving sprain.  Thereafter, a physical examination 
performed during hospitalization in December 1983 was 
reported as within normal limits. 

Although a VA examiner in 1996 diagnosed residual left ankle 
injury, that opinion is not accorded any probative weight.  
The sole source of the history was the veteran.  Furthermore 
the examiner acknowledged the veteran when questioned was 
unable to distinguish between ankle injury residuals and 
those related to surgery years later.  Mere recitation of a 
medical history without any additional medical comment does 
not constitute competence evidence.  See Grover v. West, 12 
Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. 
App. 406 (1995).    

As with any piece of evidence, the credibility and weight to 
be attached to a VA opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Furthermore, it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  The RO provided the entire record to a VA examiner 
in 2001 and 2003 and did not limit or constrain the review.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).

The VA examiner in February 2001 reviewed the claims file 
that contained a record of extensive VA treatment beginning 
in the mid 1980's, and documented osteomyelitis of the left 
distal tibia in late 1989, in addition to the service medical 
record references to the left ankle.  The VA examiner 
described the left ankle as showing multiple surgical scars 
and healed ulcer, and X-ray showing an absence of the talus, 
and an inferior tibiofibular fusion.  The diagnosis was, in 
essence, history of multiple sprains of the left ankle, and 
lumbar spine fracture with limb paralysis, current ankle and 
forefoot deformity, healed ulcer and dropfoot.  The examiner 
opined that all of the present ankle and foot residuals were 
the result of paralysis of the left leg due to the spinal 
fracture.  The examiner explained that the left ankle 
injuries in service were well documented as sprains that did 
not require surgical correction and between the sprains and 
spine fracture the veteran was able to walk around and only 
required braces because of paralysis and foot drop.  There 
was evidence of bone loss because of bone infection, surgical 
removal of the talus bone and subsequent deformity because of 
bone absence and lack of sensation in the foot and ankle.  

In January 2003, on further review of the record, which had 
been supplemented with additional treatment records, and the 
previous examination report, the VA examiner opined that it 
was not likely there was any identifiable residual of the 
left ankle injury in 1981 or 1983 at the present time.  It 
was the examiner's opinion that all current conditions are 
due to spinal cord injury residuals and subsequent treatment 
of the ankle including surgery.  As noted previously in this 
decision the representative has objected to the sufficiency 
of the examiner's rationale.  The Board has reviewed the 
opinions and does not agree with this objection.  Clearly, 
the rationale was based upon the evidence of record as it 
took into account the record of injury to the left ankle 
during service.  The examiner's opinion was obviously based 
upon the record showing an absence of any identifiable 
residuals of the injury inservice as reflected in the medical 
records that followed both documented injuries to the left 
ankle.  That the examiner did not change the opinion after 
further review of a more developed record simply reflects 
that nothing in the record warranted a modification of the 
earlier conclusions or supporting rationale.  Furthermore, 
the representative's argument regarding continuity of 
sympotmatology is insufficient since it is well established 
in the case law that chronicity is not demonstrated when, as 
in this case, the sole evidentiary basis for the asserted 
continuous symptomatology is an appellant's assertion alone 
and there is no medical evidence indicating continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The VA medical opinions against service connection are being 
accorded outcome determinative weight.  On both occasions the 
evidence was reviewed carefully and the examiner offered a 
rationale reasons for discounting a nexus to service, 
although acknowledging evidence of injury to the left ankle 
during military service.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  The VA examiner in 2001 and 2003 
appeared to carefully consider the record in light of the 
veteran's contentions and offered a rationale that relied on 
the substantial amount of evidence that been assembled and a 
review of record including service medical records.  The 
opinions in 2001 and 2003 clearly outweigh the, at best, 
equivocal VA opinion in 1996 which as noted previously was 
based upon the veteran's self-reported history and not with 
the benefit of the entire record.  Thus the Board views these 
factors as weighing against assigning it any serious 
probative weight.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

Although the veteran has contended to the contrary, the 
competent and probative medical evidence of record discounts 
any relationship to service for the veteran's post service 
diagnosed disability of the left ankle.  The third 
requirement that there be competent medical opinion linking 
the disability at issue has clearly not been met.  The 
competent medical opinion of record does not associate the 
veteran's service as the etiology for a current disability of 
the left ankle.  He may sincerely believe, as he stated in 
March 2001, that he knows the sprains in service contributed 
to the need for multiple surgeries years later.  However, the 
veteran is a layperson and as a layperson, he is not 
competent to address issues of medical causation or etiology 
that require special competence or training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
representative has recently argued for consideration of 
service connection of scar residuals of a left ankle injury 
but the Board will point out that the competent medical 
evidence referred only to surgical scars of the ankle and 
implicit in that observation is that no ankle scarring was 
attributed to an in service injury of the left ankle.  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a disability of the left ankle.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a disability of the left ankle is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


